NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0175n.06

                                           No. 11-4077
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                            Feb 14, 2013
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

ARLINGTON        VIDEO PRODUCTIONS, )
INC.,                               )
                                    )
      Plaintiff – Appellant,        )
                                    )               ON APPEAL FROM THE UNITED
v.                                  )               STATES DISTRICT COURT FOR THE
                                    )               SOUTHERN DISTRICT OF OHIO
FIFTH THIRD BANCORP,                )
                                    )
      Defendant – Appellee.         )                      OPINION
                                    )

       Before: ROGERS and STRANCH, Circuit Judges; PEARSON, District Judge.*

       JANE B. STRANCH, Circuit Judge. Arlington Video Productions, Inc. (“Arlington”) filed

suit against Fifth Third Bank (“the Bank”)1 alleging individual and class claims for breach of the

Bank’s contractual obligation to inform customers in advance that certain service fees would be

charged to their accounts. The district court denied Arlington’s motion for class certification and

subsequently granted the Bank’s motion for summary judgment on Arlington’s individual claim.

Arlington appeals both decisions. We conclude that the district court erred in granting summary

judgment in favor of the Bank on Arlington’s individual claim and in denying class certification



       *
        The Honorable Benita Y. Pearson, United States District Judge for the Northern District of
Ohio, sitting by designation.
       1
        Arlington’s original Complaint incorrectly identified the defendant as Fifth Third Bancorp,
a holding company. The proper defendant is Fifth Third Bank, id., as specified in Arlington’s First
Amended Class Action Complaint.

                                                1
under Federal Rules of Civil Procedure 23(a) & (b)(3). Because it is the district court’s prerogative

to define the class in accordance with this opinion and to make any refinements to the class

definition that may be necessary to manage the litigation, we REVERSE and REMAND for further

proceedings.

                                            I. FACTS

       Arlington is an Ohio corporation that provides video services to clients. Arlington’s sole

shareholder is Evan Newman, who at all times conducted Arlington’s business affairs. The Bank

is an Ohio corporation conducting business in twelve states: Ohio, Kentucky, Michigan, Tennessee,

Indiana, Illinois, Missouri, Pennsylvania, West Virginia, North Carolina, Georgia, and Florida.

       Arlington opened a business checking account with the Bank on August 3, 2000, known as

a Business 5/3 account. Newman signed a signature card that included seven paragraphs of

“TERMS AND CONDITIONS,” the first two of which read:

       1.     The terms and conditions stated herein, together with resolutions or
       authorizations which accompany this signature card, if applicable, and the Rules,
       Regulations, Agreements, and Disclosures of Bank constitute the Deposit Agreement
       (“Agreement”) between the individual(s) or entity(ies) named hereon (“Depositor”)
       and the Bank.

       2.      This Agreement incorporates the Rules, Regulations, Agreements, and
       Disclosures established by Bank from time to time, clearing house rules and
       regulations, state and federal laws, recognized banking practices and customs, service
       charges as may be established from time to time and is subject to laws regulating
       transfers at death and other taxes.

R. 83-1, Page ID 3303 (emphasis added). When Newman signed the signature card, Arlington

granted the Bank a security interest in the account and agreed to allow the Bank at any time to “set

off, against any balance in this account . . . any debt owed to Bank by any entity listed” on the

account. Id. ¶ 6. Arlington further agreed to all of the specified terms and conditions listed on the


                                                 2
signature card, acknowledged receipt of a “copy of the Rules and Regulations, Agreements, and

Disclosures of Bank,” and further agreed “to the terms set forth therein.” Id. ¶ 7.

       The phrase “Rules and Regulations” referred to the Bank’s “Rules & Regulations Applicable

To All Fifth Third Accounts and Cards June 1, 2000” (hereinafter “Rules & Regulations”). R. 83-1,

Page ID 3304–3338. Paragraph 9 of that document provided:

         These Rules and Regulations, as well as fees and charges contained on the Fee
       Schedule may be altered or amended at any time by the Bank and as altered or
       amended shall be binding on all Customers after having been made available in the
       offices of the Bank for fifteen (15) days or by such other method as specifically
       provided by law.

Id., Page ID 3307 (emphasis added). Paragraph 23 of the document specifically concerned a

“returned item fee” and provided: “When a deposited item is returned unpaid and charged back to

your account, the Bank reserves the right to charge a returned item fee.” Id., Page ID 3310. The

Rules & Regulations also included a “Fee Schedule,” which listed the fee amounts to be charged for

at least twelve different bank services, but it did not include the “returned item fee” mentioned in

paragraph 23 of the Rules & Regulations, nor did it list a “deposit adjustment fee” or the amount to

be charged for that fee. Id., Page ID 3334. As Newman later learned, the Bank charged a “deposit

adjustment fee” if a business customer tendered multiple items for deposit, but totaled the items

incorrectly, requiring a bank employee to reconcile the deposit. Between August 2000, when

Arlington opened its account, and December 2007, when Arlington filed this lawsuit, the Bank

issued revised versions of the Rules & Regulations.

       On several occasions beginning in January 2001 and continuing through early 2007, the Bank

posted a non-itemized “service charge” on Arlington’s monthly account statement and deducted the

amount of that charge from Arlington’s account. Upon receiving many of these statements, Newman


                                                 3
visited the Bank to inquire about the service charge. He learned that a “service charge” is comprised

of separate fees. The two most often at issue were the “deposit adjustment fee” and the “returned

item fee.” Although Newman asked Bank employees to produce documentation confirming that

Arlington’s business account was subject to a “deposit adjustment fee,” the Bank could not present

any such writing. On most, if not all, of these occasions, Newman asked the Bank to reverse the

service charges, and the Bank did so. According to Newman, the Bank reversed the service charges

either because the Bank could not determine what the charges were for or the Bank could not

produce any documents to confirm that the fees applied to Arlington’s account. The Bank asserts

that it waived the service charges as a courtesy to its customer.

       In January 2007, the Bank sent Arlington a letter asking it to choose one of three business

checking accounts listed in the letter. The Bank indicated its intent to assign Arlington to one of the

three accounts starting that month if Arlington did not make a choice. Arlington did not make an

election, and the January 2007 statement revealed that the Bank had placed Arlington in a “Business

Preferred Checking” account. Newman later changed the account to a “Business Advantage”

account and then to a “Business Basics” account. He did not execute any new documents when these

changes were made, nor did he receive any documentation relating to the changes to the account.

       In June 2007 the Bank revised the Rules & Regulations. The paragraph referring to fees and

charges, now paragraph 8 instead of paragraph 9, provided:

         These Rules and Regulations, as well as fees and charges contained on the Fee
       Schedule associated with your account(s) may be altered or amended at any time by
       the Bank and as altered or amended shall be binding on all Customers after having
       been made available in the offices of the Bank for fifteen (15) days or by such other
       method as specifically provided by law.




                                                  4
Appellant’s App’x, Vol. 1 at 130 (emphasis added). Like the 2000 version of the Rules &

Regulations, the 2007 version included a paragraph explaining the “returned item fee.” Id. at 134,

¶ 21. The 2007 version did not include a “Fee Schedule,” but it did have a section entitled,

“SPECIAL FEES THAT APPLY TO ALL CONSUMER ACCOUNTS.” Id. at 160–61. Listed there

were approximately thirty different fees, including a charge of $10.00 for a “Returned deposited

item.” Id. at 161. The list did not include a “deposit adjustment fee.”

       In August 2007, Arlington received a monthly account statement for July that included a non-

itemized “service charge” for $41.00. As in the past, Newman visited the Bank and asked about the

service charge. The Bank provided Newman with a one-page computer printout showing that the

service charge was comprised of two deposit adjustment fees of $8.00 and two returned item fees

of $12.50 for a total service charge of $41.00. The Bank charged Arlington $12.50 for each

“returned item fee” even though the June 2007 Rules & Regulations in effect at that time stated that

the fee was $10.00. The Bank refused to waive the service charge and also did not produce on

Newman’s request a document confirming that the fees applied to Arlington’s account.

       Newman took other steps to try to locate written confirmation of the fees applicable to

Arlington’s account. He explored the Bank’s website, but found nothing of help there. He visited

several bank branches asking for written confirmation of the fees applicable to Arlington’s account,

but no documentation was provided. Newman thus believed that Arlington was entitled to rely on

the Rules & Regulations as disclosing the fees that could be charged to Arlington’s account.

       The Bank charged Arlington another deposit adjustment fee in September 2007, which

Newman also challenged. The Bank refused Newman’s request to refund the fee, prompting

Arlington to file suit against the Bank in December 2007.


                                                 5
        Arlington contends that the Bank deducted fees from its account without ever providing a

Fee Schedule, product brochure, or other document to verify that Arlington’s account was subject

to a deposit adjustment fee or to a returned item fee in excess of the amount stated for that fee in the

Rules & Regulations. The only documentation the Bank produced on Newman’s request was the

August computer printout detailing the composition of the $41.00 fee charged in July, after the

charge had already been deducted from Arlington’s account.

        During discovery, the Bank provided Arlington with a comprehensive list of all fees

potentially applicable to Arlington’s account. The Bank produced that list by culling data from a

mainframe computer that is inaccessible to branch banks. Arlington asserts that the Bank’s difficulty

in providing the information Newman requested demonstrates that specific fee information is not

readily available to business customers.

        In support of its summary judgment motion, the Bank produced a variety of evidence,

including the testimony of certain bank managers. According to Greg Eiting, Manager of Retail

Operations, when the Bank “decides to make a business account fee change, it sends notification of

the change to each of its branches at least fifteen days prior to implementation of the fee change so

that the representatives at those branches can adequately discuss the fee with the customers impacted

by the change.” Appellant’s App’x. Vol. 2 at 369. William Curry, Enterprise Program Manager,

averred that the Bank “always provides information regarding fee changes for business accounts to

its financial center branches at least fifteen days prior to that change becoming effective.” R. 82-2,

Curry Second Decl. ¶¶ 6–7. Further, the Bank “updates its branches on a weekly basis regarding new

applicable fees, changes in fee amounts, effective dates of fee changes, and other information




                                                   6
concerning changes to business account fees.” Id. Documents supporting these general statements

are notably absent from the summary judgment record.

       Curry further stated that the “nature and amount of the deposit adjustment fee of $6.00 was

made available in the offices of [the Bank] for at least fifteen days before [the Bank] charged

Arlington Video that fee,” and the Bank increased the amount of that fee from $6.00 to $8.00 in

January 2006. “Information regarding this change in the amount of the deposit adjustment fee was

made available in the offices of [the Bank] for at least fifteen days before [the Bank] charged

Arlington Video the deposit adjustment fee of $8.00.” Id. ¶ 8. Curry attested that the returned item

fee changed from $10.00 to $12.50 in January 2006,2 and that “[i]nformation regarding this change

. . . was made available” in the Bank’s offices “for at least fifteen days” before the Bank charged the

$12.50 fee to Arlington. Id. ¶ 11.

       Additionally, the Bank produced testimony that it tailors the notice it gives to customers

based on the specific changes being implemented and that its customers are notified of fee changes

by various means, including statement inserts, letters, product brochures, signs posted in branch

banks, the customer call center, and the internet. According to the Bank, Arlington never utilized

the Bank’s commercial call center. Further, the Bank’s testimony noted that determining which

service fees apply to a customer is primarily dependent on the products and services used by that

customer and is unique for each customer. A business customer can determine in advance the fees

that may be applicable by maintaining a Treasury Management account and negotiating the

applicable fees with the Bank.



       2
           Curry did not explain why the June 2007 Rules & Regulations listed a returned item fee of
$10.00.

                                                  7
       Newman testified that the Bank did not accurately list the fees applicable to Arlington’s

account on any Fee Schedule or in any product brochures; that Arlington did not receive any form

of written notice about the fees or amendments to fees applicable to its account other than what was

stated in the Rules & Regulations; that every time a service charge was deducted from Arlington’s

account he was required to visit the Bank to inquire what the charge was for; and that the Bank’s

employees could not tell him why the fees were charged because they could not figure out which fees

were applicable to Arlington’s account. Newman points out that the “Business Banking Product

Descriptions,” which are available to bank employees on the Bank’s intranet for use in explaining

accounts and fees to bank customers, are very complicated and expressly state that they are “For

Internal Use Only,” and “Note: Other fees may apply.”

       James Bingham, the Bank’s Senior Manager of Applications Development, testified about

the Bank’s computer pricing methodology. To do so, he referred to documents printed from the

Bank’s mainframe computer that are hundreds of pages in length. Other charts in the record confirm

the complex nature of the Bank’s fee charges. It appears, however, that the Bank is capable of

determining the number of Ohio business checking account customers who were charged a non-

negotiated deposit adjustment fee since December 2002.

       Arlington filed this action in December 2007 in Ohio state court. The Bank removed the

lawsuit to federal court under the Class Action Fairness Act, 28 U.S.C. § 1332(d). In a First

Amended Complaint, Arlington asserted individual and class claims for violations of the Ohio

Deceptive Trade Practices Act, Ohio Rev. Code Ann. § 4165.02(A)(11), breach of contract and the

duty of good faith and fair dealing, and unjust enrichment. Arlington generally alleges that the Bank

can charge a business customer fees for services as long as those fees are disclosed in writing to the


                                                  8
customer before they are deducted from the account. On the Bank’s motion, the district court

dismissed all claims with the exception of the breach of contract claim. Following discovery, the

court denied Arlington’s motion for class certification and, on cross-motions for summary judgment,

the district court entered judgment in favor of the Bank on Arlington’s individual claim. Arlington

timely appealed, and we have jurisdiction under 28 U.S.C. § 1291.

                                          II. ANALYSIS

       Our first task is to review the grant of summary judgment to the Bank on Arlington’s breach

of contract claim. Concluding that summary judgment was improperly granted on the individual

claim, we then turn to Arlington’s motion for class certification and determine that the motion should

have been granted in part and denied in part.

A. Individual breach of contract claim

       1. Standard of Review

       We examine de novo a district court’s grant of summary judgment. Binay v. Bettendorf, 601
F.3d 640, 646 (6th Cir. 2010). We consider summary judgment properly granted if the “movant

shows that there is no genuine issue as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The factual evidence, as well as the reasonable inferences

drawn from the evidence, are viewed in favor of the nonmoving party. Banks v. Wolfe Cnty. Bd. of

Educ., 330 F.3d 888, 892 (6th Cir. 2003). A genuine issue of material fact exists for trial “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




                                                  9
        2. Breach of contract under Ohio law

        To prevail on a claim for breach of contract under Ohio common law, Arlington must prove

the following elements by a preponderance of the evidence: (1) a contract existed, (2) Arlington

fulfilled its contractual obligations, (3) the Bank failed to fulfill its contractual obligations, and

(4) Arlington incurred damages as a result of the Bank’s failure. See Langfan v. Carlton Gardens

Co., 916 N.E.2d 1079, 1087 (Ohio Ct. App. 2009). Construction of a written contract, including the

determination of whether the contract’s terms are ambiguous, is a question of law for the court, and

in making our inquiry we give effect to the intent of the parties in making the contract. Savedoff v.

Access Group, Inc., 524 F.3d 754, 763 (6th Cir. 2008); Beasley v. Monoko, Inc., 958 N.E.2d 1003,

1011 (Ohio Ct. App. 2011). The parties’ intent is presumed to lie in the language they used in their

agreement. Beasley, 958 N.E.2d at 1011. We must read the contract as a whole and give effect to

every part of it, if possible. See id.

        If the parties dispute the meaning of their contract, the court first considers the four corners

of the document to decide if an ambiguity exists. Id. at 1012. If the contract terms are clear and

precise, the contract is not ambiguous, and the court is not permitted to consider any evidence

concerning the parties’ intent that is outside the contract itself. Id. at 1012. If the parties’ intent

cannot be discerned from the four corners of the agreement or if the language is susceptible of two

or more reasonable interpretations, the meaning of the language is construed against its drafter, and

a question of fact must be decided by a jury. Geczi v. Lifetime Fitness, 973 N.E.2d 801, 805–06

(Ohio Ct. App. 2012). Contract language can be interpreted by the court on summary judgment if

the contract’s terms are clear and unambiguous or, if the contract language is ambiguous, the




                                                  10
extrinsic evidence supports only one of the conflicting interpretations, notwithstanding the

ambiguity. United Rentals (N. Am.), Inc. v. Keizer, 355 F.3d 399, 406 (6th Cir. 2004).

       One of the disputes in this case centers on the third element of the claim: whether the Bank

fulfilled its obligations under the contractual agreement with Arlington.3 The parties agreed in their

contract that the Bank could collect service charges, with Arlington giving the Bank a security

interest in its business checking account to permit the Bank to withdraw any debt Arlington owed

to the Bank. Our inquiry is directed to what the parties’ contract required of the Bank with respect

to apprising its business customers of the applicability and amount of particular service fees.

       The district court focused on whether the Bank breached its contractual obligation to notify

Arlington concerning any changes in fees because the deposit adjustment fee did not appear on any

comprehensive fee list which was made available to or given to. The court concluded that “the Rules

and Regulations do not require that a charged fee appear on a ‘then current Fifth Third Fee Schedule’

or any other compiled list of fees, and the Bank is permitted to charge any fee as long as prior notice

of the fee is provided in an appropriate manner to the customer. The court further reasoned:

              The language of ¶ 9 of the Rules and Regulations indicates that as long as
       information concerning the altered or amended rule, regulation, fee or charge was
       made available in defendant’s offices for fifteen days prior to the fee or charge being
       imposed, or the customer was notified of the amendment or alteration by some other
       method provided by law, the change in the fee or charge is binding on defendant’s
       account holders.

R. 92, Page ID 3689.




       3
         At oral argument, Arlington conceded that it did not point the district court to any ambiguity
in the contract language. As a result, Arlington raises ambiguity for the first time on appeal and that
issue is not properly before us. See United States ex rel. Wall v. Circle C Constr., L.L.C., 697 F.3d
345, 357 (6th Cir. 2012).

                                                  11
       When the district court referred to paragraph 9 of the Rules & Regulations in effect in 2000,

the court overlooked an important contractual phrase. Paragraph 9 actually stated that “[t]hese Rules

and Regulations, as well as fees and charges contained on the Fee Schedule” could be altered or

amended as specified in that paragraph. R. 83-1, Page ID 3307 (emphasis added). Paragraph 8 of

the Rules & Regulations in effect in 2007 was even more specific, stating that “[t]hese Rules and

Regulations, as well as fees and charges contained on the Fee Schedule associated with your

account(s)” could be altered or amended as provided in that paragraph. Appellant’s App’x, Vol. 1

at 130 (emphasis added). The language employed in both of these versions presupposed that the

Bank had stated the fees and charges applicable to the account on the “Fee Schedule” before the

Bank would take any action to alter or amend those fees and charges by following the procedure set

forth in paragraph 9 (2000 version) or paragraph 8 (2007 version). We interpret this unambiguous

language to mean that the Bank accepted a contractual obligation to disclose to its customers in

writing on a “Fee Schedule” all of the fees and charges “associated with” the account or potentially

applicable to the account.

       The district court reached its contrary interpretation by disregarding the words, “contained

on the Fee Schedule” or “contained on the Fee Schedule associated with your account(s).” The

court’s approach did not consider the contract as a whole or give effect to every part of it. See

Beasley, 958 N.E.2d at 1011. Only by omitting the specified contractual phrases could the court

reach its conclusion that the Bank could alter, amend, and presumably add fees and charges “so long

as the information concerning fees was made available in defendant’s offices for fifteen days prior

to the imposition of the fees.” R. 92, Page ID 3690. This interpretation of the contract was

erroneous as a matter of law. See Savedoff, 524 F.3d at 763; Beasley, 958 N.E.2d at 1011.


                                                 12
       The district court then credited the Bank’s evidence without considering contrary evidence

presented by Arlington. Bank managers testified that the Bank updated its branch offices weekly

about new fees, changes in fees, effective dates of fee changes, and similar information; that the

Bank “always” provides information to its branches at least fifteen days prior to the effective date

of a fee change; and that the Bank tailors the notice it gives to personal and business customers based

on the specific changes being implemented by using statement inserts, letters, product brochures,

signs posted in branch banks, the customer call center, and the internet.

       This general testimony lacked specific detail and evidentiary support. As the moving party,

the Bank has the burden to identify those portions of the record “which it believes demonstrate the

absence of a genuine issue of material fact.” See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Moreover, some of the Bank’s evidence related to personal bank accounts, which are governed by

the Truth in Savings Act. 12 U.S.C. §§ 4301–4313. That Act, however, does not apply to

Arlington’s business account. See 12 U.S.C. § 4313(1) (“The term ‘account’ means any account

intended for use by and generally used by consumers primarily for personal, family, or household

purposes.”).

       In contradiction to the Bank’s evidence, Newman testified that Arlington did not receive any

written fee information from the Bank, other than a copy of the Rules & Regulations, before fees

were assessed to Arlington’s account. After the fees were assessed in one non-itemized “service

charge,” Newman visited a branch bank seeking written information about the composition of the

“service charge” and written documentation that the fees applied to Arlington’s account, but very

little information was provided to him. The only written documentation Newman received was an

August 2007 computer printout showing the composition of the $41.00 service charge for July, after


                                                  13
the amount had already been deducted from Arlington’s account. Newman took other steps to obtain

information. He visited other branch banks seeking written confirmation that the fees charged

actually applied to Arlington’s account, but bank tellers were unable to provide such documentation.

He looked at the Bank’s internet website, but he did not find any fee information available there.

       The district court summarily disregarded Arlington’s evidence, reasoning that the Bank’s

inability to justify the fees after they had been assessed was immaterial to the ultimate issue of

whether the Bank informed its customers of the fees before they were charged. But this analysis

misses the precise point Arlington makes. If the Bank possessed written documentation to show

business customers all of the potentially applicable fees before those fees were charged, surely the

Bank would have produced it to Newman when he inquired or at the very least the Bank would have

disclosed it during discovery and provided it to the court to support the Bank managers’ declarations.

       Similarly, if the Bank “made available in the offices of the Bank for fifteen (15) days or by

such other method as specifically provided by law” information about anticipated alterations or

amendments to fees, it stands to reason that the Bank would have produced that material. The

Bank’s obvious inability to produce any documentation that it provided to business customers or

“made available in the offices of the Bank” before charging fees is circumstantial evidence that no

such documentation existed. See V & M Star Steel v. Centimark Corp., 678 F.3d 459, 469 (6th Cir.

2012) (observing that V & M Star Steel “produced sufficient circumstantial evidence to justify a jury

trial”); Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 531 (6th Cir. 2012) (noting that

circumstantial evidence is sufficient to survive summary judgment). Only after this lawsuit was filed

did the Bank resort to its mainframe computer to produce hundreds of pages of fees potentially




                                                 14
applicable to Arlington’s business account. Yet, it appears that this information was not accessible

to the staff in the branch banks.

        The Bank contends that it fulfilled its contractual obligations if it made information about

fee alterations or amendments available to staff in the branch banks, and not to business customers.

This argument disregards the intent of the parties as expressed in their unambiguous contract

language. The Rules and Regulations provided that fee alterations and amendments “shall be

binding on all Customers after having been made available in the offices of the Bank for fifteen (15)

days or by such other method as specifically provided by law.” The emphasized language evidences

the parties’ intent to create a notice provision. In other words, the Bank agreed to notify its business

customers of contemplated changes to fees fifteen days before the effective date of those changes.

Once proper notice of the changes was provided, the customers agreed to be bound by the changes.

This language did not obligate Arlington to contact the Bank every fifteen days to inquire whether

any new fees or fee modifications affecting its account were about to take effect. Rather, the contract

placed the obligation on the Bank to give the business customer proper advance notice of any

impending fee changes, after which the changes would be binding on the customer.

        In summary, we conclude that the critical contract language must be considered in

interpreting the agreement between the Bank and Arlington. In our interpretation of the contract, we

consider all of the evidence presented and draw all reasonable factual inferences in favor of

Arlington. See Banks, 330 F.3d at 892. When we do so, genuine issues of material fact emerge for

trial concerning whether the Bank fulfilled its contractual obligation to disclose all fees and charges

applicable to business accounts on the “Fee Schedule” associated with the account and whether the




                                                  15
Bank provided fifteen days’ advance notice to business customers of any anticipated fee alterations

or amendments.

         3. The Bank’s Defenses

         The Bank contends that Arlington’s breach of contract claim is barred by the voluntary

payment doctrine and the contractual statute of limitations. We disagree on both counts.

         Under Ohio law, money voluntarily paid by one person laboring under a mistake of fact to

another person who claims the right to such payment is generally recoverable, but money voluntarily

paid as a result of a mistake of law is not. See State ex rel. Dickman v. Defenbacher, 86 N.E.2d 5,

7 (Ohio 1949) (per curiam); Consol. Mgmt., Inc. v. Handee Marts, Inc., 671 N.E.2d 1304, 1307

(Ohio Ct. App. 1996). “Simply stated, ‘a person who voluntarily pays another with full knowledge

of the facts will not be entitled to restitution.’” Scott v. Fairbanks Capital Corp., 284 F. Supp. 2d
880, 894 (S.D. Ohio 2003) (quoting Randazzo v. Harris Bank Palatine, 262 F.3d 663, 667 (7th Cir.

2001).

         Viewed most favorably to the non-moving party, the evidence shows that Arlington did not

voluntarily pay the Bank the fees with full knowledge of the facts. The Bank did not disclose to

Arlington all of the facts relating to the deposit adjustment fee or the increase in the returned item

fee before automatically withdrawing those fees from Arlington’s account and listing unexplained

“service charges” on the monthly bank statements. Newman had to contact the Bank to question the

composition and applicability of the “service charges.” Cf. Harris v. ChartOne, 841 N.E.2d 1028,

1032 (Ill. App. Ct. 2005) (holding plaintiffs voluntarily paid charges listed on invoices where they

made no effort to investigate the exact nature of the fees charged). In response to Newman’s

inquiries, the Bank could not produce any documentation confirming that these fees, in the amounts


                                                 16
charged, were applicable to Arlington’s account. On this record, the voluntary payment doctrine

does not bar Arlington’s breach of contract claim as a matter of law. See Nelson v. Am. Power and

Light, No. 2:08-cv-549, 2010 WL 3219498, *12–14 (S.D. Ohio Aug. 12, 2010).

        The Bank points out that Arlington received actual notice of the “deposit adjustment fee” and

the proper amount of the “returned item fee” before August 2007 because charges for those fees

appeared on Arlington’s monthly bank statements. But evidence that a general “service charge” was

posted on the bank statements does not necessarily compel a finding that Arlington knew what the

charge was for without further investigation. The ultimate issue is whether the Bank honored its

contractual obligation as stated in the Rules & Regulations to disclose the fees and any changes to

them before assessing the fees and whether Arlington had full knowledge of the facts before paying

the fees.

        Next, the Bank argues that Arlington’s suit to recover fees incurred prior to July 2007 is

barred by the contractual statute of limitations. Under Ohio law, parties can agree by contract to

shorten the applicable statute of limitations if the time limit is reasonable and the contract language

is clear and unambiguous. Angel v. Reed, 891 N.E.2d 1179, 1181 (Ohio 2008); R.E. Holland

Excavating Co. v. Montgomery Cnty. Bd. of Comm’rs, 729 N.E.2d 1255, 1259 (Ohio Ct. App. 1999);

Universal Windows & Doors, Inc. v. Eagle Window & Door, Inc., 689 N.E.2d 56, 59 (Ohio Ct. App.

1996); Arcade Co. Ltd. v. Arcade, LLC, 105 F. App’x 808, 810 (6th Cir. 2004). The Ohio Supreme

Court ruled that a clear and unambiguous two-year statute of limitations in an automobile insurance

policy was reasonable and enforceable. Angel, 891 N.E.2d at 1181. In R.E. Holland Excavating

Company, the parties agreed that certain claims and disputes between them would be subject to a

resolution process governed by specific notice periods, potentially culminating in a sixty-day period


                                                  17
to file “a formal proceeding . . . in a forum of competent jurisdiction to exercise such rights or

remedies as the appealing party may have with respect to such claim, dispute or other matter in

accordance with applicable laws and Regulations.” 729 N.E.2d at 1257. The Ohio Court of Appeals

upheld that contractual clause as a reasonable reduction in the length of the statutory limitations

period. Id. at 1259. The same court later held that a dealer agreement providing for a one-year

period to file suit for breach of the agreement was a reasonable and enforceable contractual statute

of limitations. Universal Windows & Doors, 689 N.E.2d at 58–59.

        In this case, however, the language of the Rules & Regulations does not clearly and

unambiguously shorten the Ohio breach-of-contract statute of limitations applicable to Arlington’s

lawsuit against the Bank. Paragraph 28 of the June 2007 version provided in pertinent part:

                Customer agrees to carefully examine and reconcile account statements. . . .
        Customer agrees that Bank will not be liable if Customer fails to exercise ordinary
        care in examining their (sic) statements. Customer will notify Bank of any
        discrepancy with any item, including, but not limited to, deposits, withdrawals, and
        checks, within thirty (30) days of the statement mailing or made available to
        customer date. . . . If notification is not received, Bank will have no liability for such
        item(s).

        The plain language of this provision “neither mentions nor purports to limit any ‘action,’

‘lawsuit,’ or ‘demand.’” Arcade Company Ltd., 105 F. App’x at 810. At most this paragraph

attempts to release the Bank from liability if its customer fails to exercise ordinary care in examining

and reconciling its bank statements and fails to notify the Bank of “any discrepancy with any item”

within thirty days. “[U]nder Ohio’s case law, something more than this language is required to

support a finding that the parties intended to modify the statute of limitations.” Id. No language like

that used in the contracts at issue in Angel, Universal Windows & Doors, or R.E. Holland Excavating

Company is found in the Bank’s Rules & Regulations. See id. at 811. “In the absence of such


                                                   18
language, we will not infer an intent to create a contractual limitation period.” Id. (noting that the

finality achieved by a statute of limitations “must be made manifest in clear, unequivocal language.”)

        Accordingly, the Bank’s defenses fail. Summary judgment in favor of the Bank was not

warranted on Arlington’s individual breach of contract claim.

B. Class Certification

        The district court denied Arlington’s motion to certify a class action, and Arlington now

appeals that decision. In light of our contract analysis, the district court should have an opportunity

to reconsider the class-certification motion. While it appears to us that Arlington can meet all of the

Rule 23(a) and (b)(3) prerequisites to class certification, we agree with the district court that the class

definition as initially proposed by Arlington is too broad and must be narrowed. Accordingly, for

the reasons stated below, we vacate the decision to deny the class-certification motion and remand

to the district court for further proceedings consistent with this opinion.

        1. Standard of Review

        The district court has broad discretion to decide whether to certify a class, and we review its

certification determination for an abuse of discretion. Glazer v. Whirlpool Corp. (In re Whirlpool

Corp. Front-Loading Washer Prods. Liab. Litig.), 678 F.3d 409, 416 (6th Cir. 2012). “An abuse of

discretion occurs if the district court relies on clearly erroneous findings of fact, applies the wrong

legal standard, misapplies the correct legal standard when reaching a conclusion, or makes a clear

error of judgment.” Id.

        2. Requirements for Class Certification

        “The class action is ‘an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.’” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2550


                                                    19
(2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)). The class representative must

be a member of the class and must also possess the same interest and suffer the same injury as the

class members. Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012). “To be

certified, a class must satisfy all four of the Rule 23(a) prerequisites—numerosity, commonality,

typicality, and adequate representation—and fall within one of the three types of class actions listed

in Rule 23(b).” Id. (citing Sprague v. Gen. Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998) (en

banc)). Arlington sought class certification under Rule 23(b)(3), which demands proof that questions

of law or fact common to the class predominate over individual questions and that the class action

is a superior method to adjudicate the case fairly and efficiently. See Glazer, 678 F.3d at 416.

       As the party requesting class certification, Arlington must affirmatively prove the Rule 23

certification requirements, and the court must subject that proof to “rigorous analysis.” Young, 693
F.3d at 537 (citing Dukes, 131 S. Ct. at 2551). It is not enough for Arlington to recite the language

of Rule 23. Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d 618, 629

(6th Cir. 2011), cert. denied, 132 S. Ct. 1757 (2012). Rather, it “must be prepared to prove that there

are in fact sufficiently numerous parties [and] common questions of law or fact,” and the required

“rigorous analysis” may “entail some overlap with the merits of [Arlington’s] underlying claim.”

Dukes, 131 S. Ct. at 2551.

       3. Class Definition

       Before a court may certify a class under Rule 23, the definition of the class must be

sufficiently precise to allow the court to determine administratively whether a particular individual

is a member of the proposed class. See Young, 693 F.3d at 539. “[D]istrict courts have broad

discretion to modify class definitions.” See Powers v. Hamilton Cnty. Pub. Defender Comm’n, 501


                                                  20
F.3d 592, 619 (6th Cir. 2007). Likewise, we may “amend sua sponte the class certification to

conform to the arguments that the parties have made in this court and below.” Barney v. Holzer

Clinic, Ltd., 110 F.3d 1207, 1213–15 (6th Cir. 1997) (amending class definition to encompass named

plaintiffs and those similarly situated).

       Arlington moved to certify a class defined as:

       [A]ll individuals and entities who have or have had checking accounts with Fifth
       Third Bank (“Fifth Third”) in the United States, who were charged and paid a fee for
       a service that was not listed on a then current Fifth Third Fee Schedule, or was in an
       amount that was different from that stated on a then current Fifth Third Fee Schedule,
       prior to the assessment of the charge, during the applicable limitations period.
       Excluded from the class are employees, officers, directors, legal representatives,
       heirs, successors and assignees of Defendant.

Arlington’s App’x Vol. 1 at 12. But because the statute of limitations applicable to a breach of

contract claim varies among the states in which the Bank conducts operations, Arlington sought

certification of five subclasses, grouping bank customers by states with similar limitations periods:

(1) Ohio and Kentucky; (2) Illinois, Indiana, and West Virginia; (3) Michigan, Tennessee, and

Georgia; (4) Florida and Missouri; and (5) Pennsylvania.4 Id. at 12 n.1.

       The Bank contends that Arlington’s proposed class definition is overly broad, and in certain

respects we agree. Arlington is a business customer of the Bank. It has not alleged or produced

evidence of any breach of contract claim relating to a personal bank account, such as those governed

by the Truth in Savings Act. 12 U.S.C. §§ 4301–4313. Thus, Arlington cannot seek to hold the

Bank liable for any fees it charged to personal bank accounts, and Arlington is not a proper named

plaintiff to serve as class representative for customers with personal bank accounts. Furthermore,



       4
        Arlington did not specify which group would include customers located in North Carolina.
Arlington’s App’x Vol. 1 at 12 n.1.

                                                 21
Arlington cannot represent the interests of business customers who maintain Treasury Management

accounts, as bank fees applicable to those accounts are negotiated by the Bank and those customers.

Therefore, the proposed class definition must be narrowed to exclude personal bank accounts and

Treasury Management customers and must include only business account customers who do not

negotiate their fees with the Bank (hereinafter “business customers”). See Powers, 501 F.3d at 618

(characterizing class as overbroad and modifying it to include only those persons who were

represented by the Public Defender and excluding others who did not suffer the same harm as alleged

by the class representative).

       Another aspect of the proposed class definition is also problematic. Arlington includes as

members of the class both those “who were charged and paid a fee for a service that was not listed

on a then current Fifth Third Fee Schedule” and those who were charged and paid a fee that “was

in an amount that was different from that stated on a then current Fifth Third Fee Schedule.” These

descriptions of potential class members do not reflect Arlington’s litigation position nor are they

supported by our legal interpretation of the contract or the evidence.

       Under our construction of the Rules & Regulations, the Bank agreed to disclose to its

business customer on a “Fee Schedule” all of the fees and charges “associated with” the customer’s

account before the Bank charged the fees to the customer. Thus, the class would include all business

customers who were charged and paid fees for services that were not initially disclosed on a Fee

Schedule that was made available to the customer before the fees were charged.

       The Bank further agreed that it would not make alterations or amendments to the disclosed

fees without first giving customers fifteen (15) days advance notice of the changes “in the offices

of the Bank” or “by such other method as specifically provided by law.” Thus, the class would also


                                                22
include business customers who were charged and paid fees that were altered or amended in some

way after initial disclosure on a Fee Schedule, if the Bank failed to give customers fifteen days’

advance notice of the changes “in the offices of the Bank” or by some other method provided by law.

       To summarize, the class Arlington seeks to represent may include only business checking

account customers and should exclude customers who maintain personal checking or Treasury

Management accounts. The class may include those business checking account customers who paid

a service fee that the Bank did not initially disclose on a Fee Schedule before it charged the fee and

those who paid a service fee that the Bank initially disclosed on a Fee Schedule, but then

subsequently altered or amended without giving fifteen days’ advance notice of the change in the

offices of the Bank or by some other method provided by law. The district court on remand should

consider appropriate class or subclass definitions in light of the concerns we have noted.

       4. Rule 23(a) Prerequisites

               a. Numerosity

       “Federal Rule of Civil Procedure 23(a)(1) requires as a prerequisite to class action that ‘the

class [be] so numerous that joinder of all members is impracticable.’” Young, 693 F.3d at 541

(quoting In re Am. Med. Sys., Inc., 75 F.3d at 1079). “While no strict numerical test exists,

‘substantial’ numbers of affected consumers are sufficient to satisfy this requirement.” Glazer, 678
F.3d at 418 (citing Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir. 2006)). However,

“impracticability of joinder must be positively shown, and cannot be speculative.” Golden v. City

of Columbus, 404 F.3d 950, 966 (6th Cir. 2005) (internal quotation marks omitted).

       Under the specific facts presented, the numerosity requirement appears to be satisfied. See

id. The Bank has more than 300,000 business checking account customers. Arlington will be able


                                                 23
to determine which of these customers are class members because the Bank is able to retrieve

information from its computer databases identifying the customers who paid particular fees during

specified periods of time. Because thousands of business customers are potentially class members,

the numerosity requirement is likely satisfied.

                b. Commonality

        To demonstrate commonality, Arlington must show that “there is a single factual or legal

question common to the entire class.” Powers, 501 F.3d at 619. The claims must depend on a

common contention “of such a nature that it is capable of classwide resolution—which means that

determination of its truth or falsity will resolve an issue that is central to the validity of each one of

the claims in one stroke.” Dukes, 131 S. Ct. at 2551. The court’s inquiry focuses on whether a class

action will generate common answers that are likely to drive resolution of the lawsuit, not on

whether common questions are raised. See id.

        The district court found that this requirement was not satisfied, reasoning“[t]his is not a case

in which the defendant engaged in a single act of failure to give notice or a single course of action

which impacted all class members equally. Here, proof of each class member’s claim still depends

upon the facts and circumstances peculiar to that class member.” R. 66, Page ID 3006. The district

court rested its finding on the following concerns: that the Bank offers numerous types of accounts

and fee structures; that it would be difficult or impossible to determine how each customer received

notice of a particular fee; and that individualized inquiries would be necessary to determine whether

the fees were actually paid by the customer or waived by the Bank.

        These concerns do not compel a finding of no commonality. Although class members may

have been impacted differently, the questions that will generate common answers applicable to all


                                                   24
class members are whether the Bank failed to disclose initially the fees applicable to its business

accounts and whether the Bank failed to give notice to business customers in accordance with the

Rules & Regulations before altering or amending the fees. The answers to these common questions

will drive resolution of the lawsuit. See Dukes, 131 S. Ct. at 2551. Arlington produced sufficient

evidence in its own case to suggest that the Bank did not initially disclose the fees applicable to

Arlington’s business account on a Fee Schedule and that the Bank made subsequent alterations or

amendments to the fees without giving proper notice to its customers as provided in the Rules &

Regulations. The record also includes evidence retrieved from the Bank’s computer database

identifying the business customers that actually paid particular fees during specified periods of time.

Under the parameters of the revised class, there may be factual or legal questions presented that are

common to the entire class and that are capable of class wide resolution.

       Moreover, the size of a potential class and the need to review data concerning individual

class members are not reasons to deny class certification. See Young, 693 F.3d at 539. Otherwise,

large corporations effectively would be immune from many class actions simply due to the large

number of customers who may have been harmed. See Bateman v. Am. Multi-Cinema, Inc., 623 F.3d
708, 722 (9th Cir. 2010) (holding that if size of the defendant’s potential liability alone were a

sufficient reason to deny class certification, “the very purpose of Rule 23(b)(3)—‘to allow

integration of numerous small individual claims into a single powerful unit’—would be substantially

undermined.”); Perez v. First Am. Title Ins. Co., No. CV-08-1184-PHX-DGC, 2009 WL 2486003,

at *7 (D. Ariz. Aug. 12, 2009) (“Even if it takes a substantial amount of time to review files and

determine who is eligible for the [denied] discount, that work can be done during discovery.”);

Slapikas v. First Am. Title Ins. Co., 250 F.R.D. 232, 250 (W.D. Pa. 2008) (finding class action


                                                  25
manageable despite First American’s assertion that “no database exists easily and efficiently to make

the determinations that would be required for each file”).

          Under our established precedent, Arlington appears to satisfy the commonality requirement.

See Powers, 501 F.3d at 619. Accordingly, the district court abused its discretion in finding

otherwise.

                 c. Typicality

          The typicality test “limit[s] the class claims to those fairly encompassed by the named

plaintiffs’ claims.” Sprague, 133 F.3d at 399 (quoting In re Am. Med. Sys., Inc., 75 F.3d at 1082).

“The premise of the typicality requirement is simply stated: as goes the claim of the named plaintiff,

so go the claims of the class.” Id. The representative’s interests must be aligned with those of the

representative group such that the representative’s pursuit of its own claims advances the interests

of the class. Id. “[A] plaintiff’s claim is typical if it arises from the same event or practice or course

of conduct that gives rise to the claims of other class members, and if his or her claims are based on

the same legal theory.” Powers, 501 F.3d at 618 (quoting In re Am. Med. Sys., Inc., 75 F.3d at 1082).

The commonality and typicality requirements “tend to merge” into one inquiry. Gen. Tele. Co. of

Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982); Young, 693 F.3d at 542; Rutherford v. City of

Cleveland, 137 F.3d 905, 909 (6th Cir. 1998).

          The requirement of typicality is also likely met. The proper focus is not on whether business

customers actually received initial disclosure of fees applicable to their accounts or actual notice of

fee changes. The focus is on whether the Bank provided the contractually required disclosure and

notice.




                                                   26
       The Bank attempts to distinguish Arlington from other class members, but nothing in the

record suggests that Arlington is unique when compared to the Bank’s other business customers who

maintained business checking accounts like Arlington’s. The Bank also contends that Arlington’s

allegations are directly contradicted by the Bank’s unrebutted declaration testimony and are not

supported by any evidence. We disagree based on our previous discussion reversing the grant of

summary judgment in favor of the Bank on Arlington’s individual claim. Arlington produced

sufficient evidence to generate genuine issues of material fact for trial on the common, typical

questions at issue.

       By advancing central theories—that the Bank breached its contractual obligation to disclose

fees initially and then failed to provide proper notice of fee changes in accordance with the Rules

& Regulations—Arlington advances the interests of the class because the same alleged conduct by

the Bank triggers each class member’s claim. See Powers, 501 F.3d at 618; see also Beattie v.

CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (finding typicality where named plaintiffs’ claim

“is the same allegation any other class member would bring”). In Beattie, we recognized that

questions such as whether a customer was actually affected by an allegedly deceptive billing practice

or would have abandoned the service in question in the absence of the deception are not dispositive

of typicality but instead affect the issue of damages, which can be resolved through resort to

subclasses, if necessary. 511 F.3d at 562. The same is true here.

               d. Adequacy of Representation

       “The adequacy inquiry under Rule 23(a)(4) serves to uncover conflicts of interest between

named parties and the class they seek to represent. A class representative must be part of the class

and possess the same interest and suffer the same injury as the class members.” Young, 693 F.3d at


                                                 27
543 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625-26 (1997)). To evaluate this

requirement, courts “review[] the adequacy of class representation to determine whether class

counsel are qualified, experienced and generally able to conduct the litigation, and to consider

whether the class members have interests that are not antagonistic to one another.” Beattie, 511 F.3d

at 562-63 (quoting Stout v. J.D. Byrider, 228 F.3d 709, 717 (6th Cir. 2000)).

        There appears to be no dispute that class counsel are competent to conduct this litigation.

In light of all we have said, Arlington is a proper class representative. The district court found that

Arlington is not a proper class representative for several reasons, including: it received actual notice

and waiver of the deposit adjustment fee several times before it was required to pay the fee; it does

not have standing to pursue the claims of other class members that arose prior to 2000, the date

Arlington opened a business checking account; it does not have standing to challenge the validity

of certain types of fees it did not pay; and it has diverse interests from personal account holders, who

are entitled to receive a different form of notice and are not subject to the deposit adjustment fee.

        These reasons do not warrant a finding that Arlington is an inadequate class representative.

As we have already explained, the class is narrowed to eliminate personal checking account holders,

and the focus is on the Bank’s initial disclosure of fees and subsequent notice of fee alterations to

its business customers, as we have defined them above. It is not relevant whether class members

received actual notice. With respect to standing, once a plaintiff establishes individual standing,

whether that plaintiff is able to represent the putative class depends solely on whether the plaintiff

meets the criteria of Rule 23. See Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 422 (6th

Cir. 2012). Finally, Arlington proposes subdividing the class according to the applicable statutes of

limitations to account for the Bank’s concern about any stale claims.


                                                  28
       There is no basis for a finding that Arlington and the class members have interests that are

antagonistic to one another. See Beattie, 511 F.3d at 563. Ultimately, Arlington advances the same

interest and injury as every other class member. The adequacy requirement therefore does not fail

for the reasons given by the district court.

       5. Rule 23(b)(3) Prerequisites

       Arlington sought class certification under Rule 23(b)(3), “which requires a demonstration

that questions of law or fact common to the class predominate over individual questions and that the

class action is superior to other available methods to adjudicate the controversy fairly and

efficiently.” Glazer, 678 F.3d at 416. The matters pertinent to these findings include: (A) the

interest of class members in controlling the prosecution of separate actions individually; (B) the

extent and nature of any litigation concerning the controversy that the class members have already

commenced; (C) the desirability or undesirability of concentrating the litigation in the forum; and

(D) the difficulties likely to be encountered in managing the class action. Fed. R. Civ. P. 23(b)(3).

               a. Predominance

       The predominance requirement of Rule 23(b)(3) tests whether a proposed class is sufficiently

cohesive to warrant adjudication by representation. Beattie, 511 F.3d at 564. “To meet the

predominance requirement, a plaintiff must establish that issues subject to generalized proof and

applicable to the class as a whole predominate over those issues that are subject to only

individualized proof.” Young, 693 F.3d at 544 (quoting Randleman v. Fid. Nat’l Title Ins. Co., 646
F.3d 347, 352–53 (6th Cir. 2011)). “[T]he fact that a defense may arise and may affect different

class members differently does not compel a finding that individual issues predominate over

common ones. . . . [C]ommon issues may predominate when liability can be determined on a


                                                 29
class-wide basis, even when there are some individualized damage issues.” Beattie, 511 F.3d at 564

(citations and internal quotation marks omitted). This requirement “parallels” the commonality

inquiry in Rule 23(a)(2) but is “more stringent.” In re Am. Med. Sys., Inc., 75 F.3d at 1084; see also

Powers, 501 F.3d at 619 (noting that the assertion of “a single factual theory of wrongdoing and

seek[ing] to recover based on the single legal claim” is sufficient to satisfy predominance where

“[t]he dispositive facts and law are the same as to each class member”).

        Whether the Bank initially disclosed to business customers the fees applicable to their

accounts and whether the Bank later made alterations to the fees after giving proper advance notice

as required by the Rules & Regulations are issues common to the class that predominate over any

individual issues that may arise. See Beattie, 511 F.3d at 564; Powers, 501 F.3d at 619. Answering

these liability questions with regard to the entire class is preferable to separate litigation of individual

claims. Therefore, the predominance requirement appears to be met. Although some individualized

inquiries may arise with regard to damages, the court may decide to utilize subclasses as an

appropriate means of handling those issues. See In re Whirlpool Corp., 678 F.3d at 421.

                b. Superiority

        Finally, the class action appears to be a superior method to litigate the claims because of the

relatively small amount of damages each business customer is likely to have suffered from the breach

of contract alleged. See Beattie, 511 F.3d at 567 (citing Amchem Prod., Inc., 521 U.S. at 617)

(holding that the “small possible recovery” of $124 per class member warranted a finding in favor

of superiority). We affirmed a superiority determination on the ground that “members are not likely

to file individual actions because the cost of litigation would dwarf any potential recovery.” Glazer,
678 F.3d at 421. The same analysis applies here.


                                                    30
                                       III. CONCLUSION

       For all of the reasons discussed above, the district court erred in granting summary judgment

in favor of the Bank on Arlington’s individual claim. The court also erred, even under our

deferential abuse-of-discretion standard, in declining to certify a class. The class as proposed must

be narrowed and redefined along the lines stated in this opinion. We leave to the district court

implementation of these and any further refinements to the class definition it deems necessary for

management of the litigation.

       Accordingly, we REVERSE the grant of summary judgment to the Bank, we REVERSE

the denial of class certification, and we REMAND to the district court for proceedings consistent

with this opinion.




                                                 31